UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 333-146441 A&J VENTURE CAPITAL GROUP INC. (Exact Name of Registrant as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 444 Seabreeze Blvd., Suite 660, Daytona Beach, FL (Address of principal executive offices) (Zip code) Registrant'stelephone number: (905) 212-7467 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. At May 21, 2010, 32,750,000 shares of the Registrant's Common Stock were issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x 1 A&J VENTURE CAPITAL GROUP, INC. TABLE OF CONTENTS PageNo. PART I FINANCIAL INFORMATION ITEM 1 Condensed Financial Statements Condensed Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 3 Unaudited Condensed Statements of Operations for the three and nine months ended March 31, 2010 and 2009, cumulative during development stage from February 22, 2007 (inception) through March 31, 2010 4 Unaudited Condensed Statements of Cash Flows for the nine months ended March 31, 2010 and 2009, and cumulative during development stage from February 22, 2007 (inception) through March 31, 2010 5 Notes to Condensed Financial Statements (unaudited) 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 13 ITEM 4T Controls and Procedures 13 PART II OTHER INFORMATION ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM 6 Exhibits 14 SIGNATURE 14 2 A & J VENTURE CAPITAL GROUP, INC. (Formerly known as Alco Energy Corp.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $
